      Case 1:19-cv-06091-GBD-BCM Document 47 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DWAYNE GILMORE, et al.,                                                             06/08/2020

               Plaintiffs,
                                                       19-CV-6091 (GBD) (BCM)
       -against-
                                                       ORDER
THE CITY OF NEW YORK,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during the June 3, 2020 discovery conference,

plaintiffs' letter-application dated May 22, 2020 (Dkt. No. 40), which seeks to compel defendant

to produce a Fed. R. Civ. P. 30(b)(6) witness to testify as to certain topics related to Fair Labor

Standards Act training, is GRANTED IN PART. Defendant must produce a witness to testify

about topic (a) as noticed. The Court modifies topics (b) and (c) by striking the word "legal."

Defendant must produce a witness to testify about topics (b) and (c) as modified.

       The Clerk of Court is respectfully directed to close the motion at Dkt. No. 40.

Dated: New York, New York
       June 8, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
